internal_revenue_service department of the treasury index no washington dc number info release date person to contact sean dwyer id no telephone number refer reply to cc it a - cor-105594-01 date date dear this letter is in response to your letter dated date inquiring about the tax and reporting consequences of a litigation settlement and related attorney’s fees you set forth a situation in which a taxpayer obtains a settlement amount which is paid into a_trust account of the attorney who represented that taxpayer you ask whether the taxpayer the attorney or both must report the settlement amount in income you also ask who is responsible for filing forms regarding the transaction we cannot issue you a private_letter_ruling containing specific guidance upon which you may rely because you have not met the requirements of revproc_2001_1 2001_1_irb_1 a copy of which is enclosed we are pleased however to provide you with general information your first question concerns who is required to include the settlement amount in income under sec_61 of the internal_revenue_code a taxpayer must include in gross_income all income from whatever source derived unless the code provides a specific exclusion in determining the tax treatment of damages received in a settlement agreement the proper inquiry is in lieu of what were the damages awarded this determination is made in light of all the facts and circumstances surrounding the case for example to the extent that a recovery represents lost profits it is taxable_income if however a taxpayer can show that a recovery represents a reimbursement for injury to goodwill or other assets it is a return_of_capital taxable only to the extent the recovery exceeds the taxpayer’s basis in the asset generally a taxpayer must include the entire amount of a taxable award in his gross_income even though the award is paid to his attorney who retains a portion as his fee thus in 219_f3d_941 9th cir the court held that taxpayers were required to include in their income the portion of a punitive_damages recovery that was retained by their attorney as an attorney’s fee under a contingency fee agreement entered into under california law a taxpayer may be able to deduct the attorney fee portion of a settlement award if for example it is an ordinary and necessary business_expense under sec_162 or an expense to produce or collect income under sec_212 other provisions of the code however may limit or disallow an otherwise deductible expense for example if the attorney’s fee whether it cor-105594 cor-105594-01 is a business_expense or an expense to produce income is a miscellaneous itemized_deduction under sec_67 then the fee is deductible only to the extent that the aggregate amount of miscellaneous_itemized_deductions exceeds two percent of the taxpayer’s adjusted_gross_income in addition sec_56 provides that miscellaneous_itemized_deductions are not allowed as deductions for purposes of computing alternative_minimum_tax amt liability sec_61 also requires the attorney to include in income the portion of the award he or she retains as an attorney’s fee your second question concerns who is responsible for filing forms1099 under sec_6041 a person engaged in a trade_or_business and who in the course of that trade_or_business makes payments of dollar_figure or more during the taxable_year to another person generally is required to issue an information_return for such payment thus a taxpayer who obtains a settlement may be required to report on forms the amount retained by his or her attorney as a fee if that payment was made in the course of the taxpayer’s trade_or_business in addition under sec_6041 a person who in the course of a trade_or_business pays a taxable settlement may be required to report on forms the full amount of that payment to the person who obtained the settlement claimant moreover under sec_6045 a person engaged in a trade_or_business and making a payment in the course of that trade_or_business to an attorney in connection with legal services whether or not the services are performed for the payor generally must file an information_return with respect to such payment thus a person who in the course of a trade_or_business pays a settlement check to the claimant’s attorney or jointly to the claimant and his or her attorney may be required to file an information_return under sec_6045 in the amount of the settlement with respect to the attorney this reporting requirement is in addition to the requirement under sec_6041 i hope this information is helpful please call sean dwyer at the number above if you have any questions sincerely associate chief_counsel income_tax accounting by michael j montemurro senior technician reviewer branch enclosure revproc_2001_1
